Name: 2000/162/EC: Commission Decision of 14 February 2000 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (notified under document number C(2000) 287) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: foodstuff;  agricultural activity;  trade;  cooperation policy;  animal product
 Date Published: 2000-02-24

 Avis juridique important|32000D01622000/162/EC: Commission Decision of 14 February 2000 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (notified under document number C(2000) 287) (Text with EEA relevance) Official Journal L 051 , 24/02/2000 P. 0041 - 0045COMMISSION DECISIONof 14 February 2000amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products(notified under document number C(2000) 287)(Text with EEA relevance)(2000/162/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine ovine and caprine animals and swine, fresh meat or meat products from third countries(1), as last amended by Directive 97/79/EC(2), and in particular Article 3 thereof,Whereas:(1) Council Decision 79/542/EEC(3), as last amended by Commission Decision 2000/2/EC(4), draws up a list of third countries from which the Member States authorise imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products.(2) Commission Decision 2000/159/EC(5) establishes a provisional approval of residue plans of third countries according to Council Directive 96/23/EC(6).(3) The Annex to Decision 79/542/EEC must be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Part I of the Annex to Decision 79/542/EEC is replaced by the Annex to this Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 146, 14.6.1979, p. 15.(4) OJ L 1, 4.1.2000, p. 17.(5) See page 30 of this Official Journal.(6) OJ L 125, 25.5.1996, p. 10.